One of the essential questions to be determined on this appeal is whether or not the Florida High School Athletic Association, functioning under its Constitution adopted under date of March 29, 1938, with subsequently adopted amendments and by-laws, possessed the authority or power to suspend for a period of one year one of its members, viz.: the Palmetto High School, from membership therein? The alleged offending school, when granted membership, consented to and agreed to conform *Page 38 
to and abide by the Constitution as amended and then existing by-laws.
Pursuant to a contract, the Palmetto High School and the Sarasota High School, in the Fall of 1939, played a football game. It was the view of the Palmetto High School that a football game would be played with the Sarasota High School during the Fall months of 1940 under the provisions of the contract under which the 1939 game was played. The controverted point was submitted to the executive secretary of the Florida High School Athletic Association, and, as provided for by its Constitution and by-laws, the executive secretary ruled that a contract between the schools for a football game in the Fall of 1940 did not exist.
The Palmetto High School asserted that a contract existed between it and the Sarasota High School to play a game of football during the Fall months of 1940, being the same provisions of the contract under which the 1939 game was played. Suit was filed in the Circuit Court of the Twelfth Judicial Circuit for specific performance against the Sarasota High School. The issues made were duly considered and the judge of the circuit court held that a contract to play the 1940 football game between the two schools did not exist, but at the most was nothing more than a gentlemen's agreement to play. The executive secretary suspended the Palmetto High School from membership in the Florida High School Athletic Association, and used the language, viz.:
"On September 19 you submitted to me a copy of a document which you claimed to be a contract between Palmetto and Sarasota for a football game on November 11. Under date of September 23, I wrote you *Page 39 
that, in my opinion, as executive secretary, a contract did not exist. You accepted this as a ruling under date of October 7 and wrote me to the effect that my verdict was in error and contrary to ruling by a circuit judge whom you had consulted. You did not offer to submit additional evidence, nor did you ask for an appeal to the executive committee. Upon advice of counsel, as you stated in the meeting today, the Palmetto school with you as principal, brought suit in the circuit court to compel Sarasota to play the game. This suit was heard on Friday, November 1, and Saturday, November 2.
"The Florida High School Athletic Association provides ample machinery for appeals from the decisions of the executive secretary, which machinery you neglected to use, preferring to appeal to the circuit court. Such action on the part of the Palmetto High School, with you as principal, constitutes contempt for the regulations of the Florida High School Athletic Association and the rulings of the executive secretary. Therefore, as provided by Section B of Article 10 of the Constitution, it becomes my duty to suspend the Palmetto High School from the Florida High School Association for a term of one year.
I understand that the Palmetto High School wishes to take an appeal from my decision to the executive committee. Therefore, I will try to make every effort to secure a meeting of the executive committee on Tuesday, November 12, at Tampa or Palmetto. I will notify you by wire immediately as to the time and place."
On appeal to the executive committee the order of suspension previously entered by the executive secretary was affirmed. *Page 40 
Thereafter suit was filed in the Circuit Court of Manatee County against the several officers of the Florida High School Athletic Association, and the prayer of the bill of complaint sought to temporarily and permanently restrain the enforcement of the suspension order on the ground that the same was illegal, improper, unlawful, irregular and violated property rights vouchsafed by the fundamental law.
The lower court sustained a motion to dismiss the bill of complaint because the same was without equity. Other grounds, however, appear in the motion to dismiss.
The contract under which the Palmetto High School and the Sarasota High School played the 1939 game provided that the Palmetto High School had the option of a $200.00 guarantee or in lieu thereof an equal division of the gate receipts, and the contract was non-cancellable. The bill of complaint in the case at bar alleges that the same contract would control the 1940 games between the two teams and that the Palmetto High School had a lawful right to have the courts decide the controversy. The institution of the suit in the lower court was to determine the controversy between the two schools and out of which grew the suspension order complained of.
Section 4 of the Bill of Rights of the Constitution of Florida provides that all courts in Florida shall be open, so that every person for any injury done him in his lands, goods, person or reputation shall have remedy, by due course of law, and right and justice shall be administered without sale, denial or delay. Section 1, supra, provides that all men are equal before the law and have certain inalienable rights, among which are *Page 41 
enjoying and defending life, and liberty, acquiring property and pursuing happiness. . . .
The rule appears to be that the courts will take cognizance of cases arising from the wrongful expulsion from membership of a member of a voluntary organization when property rights of the expelled member are involved, but upon questions of doctrine and policy and conditions and qualifications of membership the society is the sole judge. See Grand Lodge K. of P. v. Taylor, 79 Fla. 441, 84 So. 609. The above is in accord with the holdings of many other jurisdictions. Equity will reinstate a member where the association, in suspending or expelling him, acted unfairly, or in bad faith, or beyond its powers, and not in accordance with its laws, or the law of theland. See 7 C.J.S. 68; 7 C. J. 1116 to 1119; 4 Am. Jur. par. 18, pp. 466-7.
On the issues presented the lower court held that a contract to play the 1940 game with Sarasota High School did not exist. There is nothing in the record to show that the suit to determine the issue was not brought in good faith. The law of the land provides a forum to settle such controversies and to suspend the Palmetto High School from membership in the Florida High School Athletic Association because it elected to submit the controversy involving a contract guaranteeing it $200.00 or one-half of the gate receipts to the court for a decision as provided for by the fundamental law is not such conduct as authorizes suspension of membership and such suspension order is arbitrary, unlawful and not authorized by the Constitution and by-laws of the Florida High School Athletic Association. *Page 42 
The order dismissing the bill of complaint is reversed with directions for further proceedings in the lower court not inconsistent with this opinion.
BROWN, C. J., concurs.